DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on December 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

112(f)
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication section that receives photographing…”, “photographing action control section that controls…” in claim 1, “cost information deriving section that generates…” in claim 2, “ the cost information deriving section generates…” in claim 3, “the photographing action control section controls..…” in claim 4,  “ photographing action control section causes a movement..” in claim 5, “ photographing action control section causes a..” in claim 6,  “ cost information deriving section sets..” in claim 7, “ the cost information deriving section sets..” in claim 8, “ the cost information deriving section sets…” in claim 9, “ the cost information deriving 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 15 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.






3.	Claims 1, 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brown et al. (US Pub. No.: US 2009/0033746 A1).
Regarding claim 1, Brown et al. discloses a mobile body (Para 29-31; Fig. 1; computer system 20) comprising:


and
a photographing action control section (  Para 31,  55;  processing component 22)  that controls a photographing action of a camera  ( Para 29; Para 55;   claim 1; adjusting a field of view of a second camera; computer system 20 can adjust for any field of view changes, enable/disable monitoring task(s) 40, apply object tracking and/or alert detection algorithms) according to the photographing information regarding the other mobile body ( Para 29;  42-44; field of view obtained from one of the cameras 14) second camera can be automatically adjusted and/or a status for the monitoring task on the second camera can be automatically updated. In this manner, a solution is provided that can account for camera movement that may result in a change to the image used to perform a monitoring task and/or result in the monitoring task no longer being able to be performed by a camera ) .
      Regarding claim 16, the subject matter disclosed in claim 16 is similar to the subject matter disclosed in claim 1; therefore claim 16 is rejected for the same reasons as set forth in claim 1. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claims 1-11, 15, 16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Macias et al. (US Pub. No.: US 2019/0051194 A1).
       Regarding claim 1, Macias et al. discloses a mobile body (Figs. 1, Fig. 10; Para 18; one of drones 105 and 110 includes a collision avoidance system 135) comprising:
        a communication section (Para 19-23, 60; network interface device 1020 and a collision avoidance system 135; wherein collision avoidance system includes a projection device 140 that in real time receives information related to the drone 105 or 110 and encodes a projected image 145 ) that receives photographing information including information regarding a photographing range that is photographed by another mobile body ( Figs. 1-4B;  Para 18-20; drone 105; the first drone 105 projects an encoded image 145 with a projection device 140 and that encoded image 145 is detected by the detection device 150 of the second drone 110 for decoding. ) ; and
a photographing action control section  (Para 25-28; controllers that include processing circuitry) that controls a photographing action of a camera according to the 215 of the first drone 200 overlaps with the flight path 220 of the second drone, indicating a collision path 225. In the environment 210, a projected encoded image 230 from a camera of the first drone 200 has a projection area 235 that overlaps with a field of view 240 of a camera of the second drone 205. The projection area 235 is controlled by steering the camera based on the velocity and maneuverability of the first drone 200. The encoded image 230 includes encoded information related to the trajectory, flight path, speed, and other similar information that may be utilized to determine the relative position of the first drone 200 represented by the rotation and transformation of the drone 200. The camera of the second drone 205 detects the encoded information and decodes the information. Based on the information, the second drone selects an alternative flight path 245 to avoid collision; wherein after the flight path is alternated, the camera projection area is also changed) .
	Regarding claim 2, Macias et al. discloses the mobile body according to claim 1, further comprising:
     a cost information deriving section  ( Para 26; collision avoidance system 135) that generates the photographing information including an obstruction cost and range information ( Para 26; Fig. 2; projected encoded image indicating projected area which is overlapping field of view of first drone and second drone) , the obstruction cost being 
	Regarding claim 3, Macias et al. discloses the mobile body according to claim 2, wherein the cost information deriving section generates the photographing information including an obstruction cost and range information (Para 26-30; in the environment 210, a projected encoded image 230 from a camera of the first drone 200 has a projection area 235 that overlaps with a field of view 240 of a camera of the second drone 205. The projection area 235 is controlled by steering the camera based on the velocity and maneuverability of the first drone 200. ) , the obstruction cost being set for a predicted photographing range that is predicted to become the photographing range of the mobile body (Para 26; a projected encoded 230 includes encoded information related to the trajectory, flight path, speed, and other similar information that may be utilized to determine the relative position of the first drone 200 represented by the rotation and transformation of the drone 200. The camera of the second drone 205 detects the encoded information and decodes the information. Based on the information, the second drone selects an alternative flight path 245 to avoid collision). 
	Regarding claim 4, Macias et al. discloses the mobile body according to claim 3, wherein the photographing action control section controls the photographing action according to a combined cost that is obtained by combining the obstruction cost included in the photographing information regarding the other mobile body (  Para  26-28;  The encoded image 230 includes encoded information related to the trajectory, flight path, speed, and other similar information that may be utilized to determine the relative position of the first drone 200 represented by the rotation and transformation of the drone 200. The camera of the second drone 205 detects the encoded information and decodes the information. Based on the information, the second drone selects an alternative flight path 245 to avoid collision (as shown in FIG. 2B); wherein after the flight path is changed, the new encoded images provided by the camera of the drone will include new field of view, information of flight path, and trajectory. Projected images from different drones are provided intermittently and times are adjusted for projections 
	Regarding claim 5, Macias et al. discloses the mobile body according to claim 4, wherein the photographing action control section causes a movement of the mobile body to a corrected photographing position that is obtained through a correction according to the combined cost (Para 20-28; a projected encoded image 230 from a camera of the first drone 200 has a projection area 235 that overlaps with a field of view 240 of a camera of the second drone 205. The projection area 235 is controlled by steering the camera based on the velocity and maneuverability of the first drone 200. The encoded image 230 includes encoded information related to the trajectory, flight path, speed, and other similar information that may be utilized to determine the relative position of the first drone 200 represented by the rotation and transformation of the drone 200. The camera of the second drone 205 detects the encoded information and decodes the information. Based on the information, the second drone selects an alternative flight path 245 to avoid collision. The flight path is changed and the field of view of the camera is also changed).
              Regarding claim 6, Macias et al. discloses the mobile body according to claim 5, wherein
the photographing action control section causes a movement of the mobile body to the corrected photographing position, along a movement path that is set according to the combined cost (Para 26; the encoded image 230 includes encoded information related to the trajectory, flight path, speed, and other similar information that 200 represented by the rotation and transformation of the drone 200. The camera of the second drone 205 detects the encoded information and decodes the information. Based on the information, the second drone selects an alternative flight path 245 to avoid collision; since the new flight path is obtained based on decoded image information, the movement of the drone is set according to the information obtained by the image) .
            Regarding claim 7, Macias et al. discloses the mobile body according to claim 3, wherein
the cost information deriving section sets the predicted photographing range according to a photographing target of the camera ( Para 26; a projected encoded image 230 from a camera of the first drone 200 has a projection area 235 that overlaps with a field of view 240 of a camera of the second drone 205. The projection area 235 is controlled by steering the camera based on the velocity and maneuverability of the first drone 200 wherein by steering the camera, the target and field of view of camera area is also changed; therefore the projection area is set according to the field of view and image target of the camera).
	Regarding claim 8, Macias et al. discloses the mobile body according to claim 3, wherein
      the cost information deriving section sets the obstruction cost according to a photographing target of the camera (Para 26; a projected encoded image 230 from a camera of the first drone 200 has a projection area 235 that overlaps with a field of 
	Regarding claim 9, Macias et al. discloses the mobile body according to claim 3, wherein
            the cost information deriving section sets the obstruction cost according to an attention region that is set in the photographing range of the mobile body (Para 26; a projected encoded image 230 from a camera of the first drone 200 has a projection area 235 that overlaps with a field of view 240 of a camera of the second drone 205. The projection area 235 is controlled by steering the camera based on the velocity and maneuverability of the first drone 200; the projected field of view is based on current flight path and current imaging region/field of view of the camera).
	Regarding claim 10, Macias et al. discloses the mobile body according the claim 3, wherein the cost information deriving section sets the obstruction cost according to a focal distance of the camera (Para 16-28; The camera system captures the image and decodes the encoded data for collision avoidance purposes. Specifically, based on the decoded information related to the projecting drone, the capturing drone alters its flight path based on the decoded information; wherein the image captured by the camera 
          Regarding claim 11, Macias et al. discloses the mobile body according to claim 3, wherein
the cost information deriving section sets, as the predicted photographing range, a range that becomes the photographing range when a subject located outside the photographing range of the mobile body is photographed (Figs.2A, 2B; Para 25-28; a projected encoded image 230 from a camera of the first drone 200 has a projection area 235 that overlaps with a field of view 240 of a camera of the second drone 205. The projection area 235 is controlled by steering the camera based on the velocity and maneuverability of the first drone 200. The encoded image 230 includes encoded information related to the trajectory, flight path, speed, and other similar information that may be utilized to determine the relative position of the first drone 200 represented by the rotation and transformation of the drone 200. The camera of the second drone 205 detects the encoded information and decodes the information. Based on the information, the second drone selects an alternative flight path 245 to avoid collision. The flight path 245 with the new field of view is the predicated range, a range wherein this path was not the original path or within the original field of view of the camera of the drone and it is predicated base on the image information to avoid collision; therefore the path 245 and the field of view associated with it (previously it would not be the field of view in the old path becomes the predicated photographing range)).

	Regarding claim 15, Macias et al. discloses the mobile body according to claim 1, wherein the mobile body includes a drone (Figs. 1, Fig. 10; Para 18; one of drones 105 and 110 includes a collision avoidance system 135).
            Regarding claim 16, the subject matter disclosed in claim 16 is similar to the subject matter disclosed in claim 1; therefore claim 16 is rejected for the same reasons as set forth in claim 1. 


Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, none of the prior art discloses “the mobile body according to claim 3, wherein the cost information deriving section sets a photographing prohibition position at which the other mobile body's photographing is prohibited, and generates the photographing information including the photographing prohibition position. 
      Claim 13 is objected to as being dependent from claim 12.
      Regarding claim 14, none of the prior art discloses “the cost information deriving section sets the obstruction cost according to a shielded range that includes a dead angle to the camera” in combination of other limitation in the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/           Primary Examiner, Art Unit 2696